The State has filed a motion for rehearing, attached to which is a supplemental statement of facts supplying the omission from the one originally filed, which defects therein resulted in the reversal of the judgment. This subject has been before the Court frequently. In some instances the State would seek to amend the statement of facts and in others the appellant. It has been the consistent holding that a statement of facts could not be amended or supplemented by either party after the record has reached the appellate court. To permit it would do away with all orderly procedure. See Brande v. State, 45 S.W. 17; McBride v. State, 93 Tex.Crim. Rep., 246 S.W. 394 and cases therein cited; Hurd v. State, 99 Tex.Crim. Rep.,269 S.W. 439; Davidson v. State, *Page 71 109 Tex. Crim. 251, 4 S.W.2d 74; Ex parte Kennedy,126 Tex. Crim. 653, 72 S.W.2d 915; Rountree v. State,128 Tex. Crim. 28, 78 S.W.2d 629.
The motion for rehearing is overruled.